881 So.2d 62 (2004)
Ronald W. HOUCHINS and Martha Romero-Huertas, Appellants,
v.
STATE FARM INSURANCE COMPANY, Appellee.
No. 4D04-879.
District Court of Appeal of Florida, Fourth District.
August 18, 2004.
Ronald W. Houchins and Martha Romero-Huertas, Margate, pro se.
Frances F. Guasch of Luis E. Ordonez & Associates, Miami, for appellee.
PER CURIAM.
Appellants argue the trial court's dismissal of their complaint for failing to attend calendar call or obtain substitute counsel as ordered by the court was error because the court failed to make a finding that appellants' failure to comply was willful or contumacious. Appellee agrees and concedes error. We therefore reverse and remand for further proceedings. See Townsend v. Feinberg, 659 So.2d 1218, 1219 (Fla. 4th DCA 1995) ("Prior to exercising its discretion to grant dismissal based on failure to comply with a court order, the court must make a finding that the failure to comply was willful or contumacious.").
GUNTHER, WARNER and HAZOURI, JJ., concur.